ARCHIBALD, District Judge.
The bankrupt was adjudicated March 5, 1909, on petition duly filed. And he now, within a few days of the end of the year, asks to amend his schedules so as to bring in an omitted creditor. In my judgment it is altogether too late. While the year is not yet up, it is so nearly at an end that this ought not to be allowed to be done. While it is not too late for the creditor to prove his claim, and while there may be no visible assets upon which to come in, it has been deferred so long that he has been deprived of participation in the administration of the affairs of the estate, which is equally important. Birkett v. Columbia Bank, 195 U. S. 345, 25 Sup. Ct. 38, 49 L. Ed. 231.
Application refused.